Citation Nr: 1443759	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  08-38 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 from a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In July 2010 and November 2013, the Board remanded the claim for additional development.  The development has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A left ear hearing loss disability is the result of noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the Board is granting the claim of service connection, VCAA compliance need not be addressed further.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that while he was in Vietnam he was exposed to helicopters, machine guns, and frequent mortar attacks while working in an aviation unit, resulting in left ear hearing loss.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The reports of several VA examinations show the Veteran has a current diagnosis of left ear hearing loss under 38 C.F.R. § 3.385.  The case now turns on whether the disability is related to service to include noise exposure in service.  

Service connection has been granted for tinnitus and for a right ear hearing loss disability, resulting from noise exposure in service.   As service connection has been established for right ear hearing loss as directly related to noise exposure in service, and following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed left ear hearing loss is related to his period of active service.  





Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of service connection for left ear hearing loss disability.  38 U.S.C.A. § 1110. 


ORDER

Service connection for a left ear hearing loss disability is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


